Citation Nr: 0629157	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  04-21 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for Eustachian 
tube dysfunction.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1991 to 
August 1991 and March 1992 to March 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which granted service connection for Eustachian 
tube dysfunction, assigning a noncompensable evaluation, 
effective May 7, 2003.  In December 2004, the veteran 
testified before the undersigned Veterans Law Judge at a 
Board hearing at the RO.

The Board remanded this case for additional development in 
December 2005, which subsequently was accomplished.  The 
Board also remanded a service connection claim for tinnitus, 
but the RO granted this claim in March 2006.  As this is 
considered a total grant of benefits on appeal, the service 
connection claim for tinnitus is no longer in appellate 
status.


FINDINGS OF FACT

The veteran's Eustachian tube dysfunction is manifested by 
complaints of constant pressure in both ears, objective 
evidence of erythematous tympanic membrane scarring on the 
left, left tender cervical adenopathy, left otitis media, 
right tympanosclerosis, and an isolated finding of fluid 
behind the left tympanic membrane.


CONCLUSION OF LAW

The criteria for an initial compensable rating for Eustachian 
tube dysfunction have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.2, 4.3, 4.7, 
4.87, Diagnostic Codes 6200-6210 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

During the pendency of this appeal, the CAVC further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the original service 
connection claim for Eustachian tube dysfunction and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of a July 2003 VA letter, prior to 
the October 2003 rating decision.  Specifically, the RO 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
The RO also notified the veteran of his responsibility to 
respond in a timely manner to VA's requests for specific 
information and to provide a properly executed release so 
that VA could request the records for him.  Additionally, the 
RO requested the veteran to send any medical records in his 
possession or notify VA of any additional evidence so that VA 
could help by getting that evidence.  

After the RO granted service connection for Eustachian tube 
dysfunction in an October 2003 rating decision, the veteran 
filed a notice of disagreement with the assigned rating in 
October 2003.  In a January 2006 letter, the RO notified the 
veteran of the evidence needed to substantiate an initial 
compensable rating claim, and offered to assist him in 
obtaining any relevant evidence, and requested that he notify 
VA of any additional evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  While the July 2003 and January 2006 VCAA 
letters did not provide the veteran with the laws regarding 
degrees of disability or effective dates for any grant of 
service connection, the statutory scheme contemplates that 
once a decision awarding service connection, a disability 
rating, and an effective date has been made, section 5103(a) 
notice has served its purpose.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  As the veteran was granted service 
connection and assigned an evaluation and effective date, the 
Secretary had no obligation to provide further notice under 
the statute.  Id.   Moreover, the veteran has not otherwise 
argued failure of notice.  As such, any defect with respect 
to the content of the notice requirement was non-prejudicial.

The Board also notes that the July 2003 VA letter notified 
the veteran that he had 30 days from the date of the letter 
to respond.  The veteran was further advised that if he did 
not respond by the end of the 30-day period, his appeal would 
be decided based on the information and evidence currently of 
record.  In a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response. 

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)), however, amended section 5103(b) to 
provide that the one-year limitation in that section should 
not be construed to prohibit VA from making a decision on the 
claim before the expiration of the one-year period.  This 
section of the Veterans Benefits Act of 2003 also provides 
that nothing in the section should be construed to require 
re-notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, as previously mentioned, there is no 
defect with the VCAA notice given to the veteran in this 
case.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records, an August 2003 VA medical record, and an April 2003 
private medical record.  The veteran testified in the 
December 2004 Board hearing that he had received additional 
treatment that is not reflected in the claims file.  The 
veteran was given a period of 60 days to submit the records, 
but did not do so.  In January 2006, the RO requested the 
veteran to sign the proper release forms so that VA could 
obtain these private records, but the veteran did not 
respond.  The CAVC has held that the duty to assist "is not 
always a one-way street" and that, "[i]f a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190 (1991), at 193.  Based on the above, the Board finds 
that reasonable efforts have been made to obtain all 
available evidence.  Moreover, there are no additional 
medical treatment records necessary to proceed to a decision 
in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in August 2003, 
September 2003, and January 2006, and the examiners rendered 
considered medical opinions regarding the pertinent issues in 
this matter.    

Upon a review of the claims folder, the Board finds that the 
veteran was notified of the evidence and information 
necessary to substantiate his claim for service connection 
and an initial increased rating; was notified of the 
respective responsibilities of VA and himself as it pertained 
to who was responsible for obtaining such evidence; and also 
was notified to submit all relevant evidence he had to the 
RO.  Additionally, the Board is satisfied that all relevant 
facts have been adequately developed to the extent possible; 
and no further assistance to the veteran in developing the 
facts pertinent to the issues of service connection and 
increased ratings is required to comply with the duty to 
assist under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 
C.F.R. § 3.159.

Analysis

The RO granted service connection for Eustachian tube 
dysfunction in October 2003, assigning a noncompensable 
rating effective May 7, 2003.  The veteran appeals this 
action.  He contends that pressure builds up in his ears as 
much as every 15 to 20 minutes, and he has to yawn to get his 
Eustachian tubes to open up to let the pressure out.  He 
stated that he feels he deserves compensation for the pain 
and discomfort he has in his ears.  He also indicated that 
his current analogous rating under the VA schedule is not 
adequate to evaluate his Eustachian tube dysfunction and that 
he should be entitled to a 20 percent rating.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In 
a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
know as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2005).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran's Eustachian tube dysfunction is rated by analogy 
under the rating for chronic supperative otitis media, 
mastoiditis, or cholesteatoma (or any combination).  
38 C.F.R. §§ 4.20, 4.87, Diagnostic Code 6200.  The veteran 
receives a noncompensable rating.  A 10 percent rating is 
assigned for chronic suppurative otitis media, mastoiditis, 
or cholesteatoma (or any combination) during suppuration, or 
with aural polyps.  Note: Evaluate hearing impairment, and 
complications such as labyrinthitis, tinnitus, facial nerve 
paralysis, or bone loss of skull, separately.  Id.

An April 2003 private medical record shows a past medical 
history of acute serous otitis media in July 1998.  At the 
present examination, he had fluid behind the tympanic 
membrane in the left ear, erythematous tympanic membrane 
scarring, some diminished landmarks, and a tender anterior 
cervical node on the left.  The assessment was tender 
cervical adenopathy with otitis media.

An August 2003 VA audiological evaluation shows complaints of 
fullness or clogged feeling, the veteran reportedly was able 
to pop open temporarily with jaw motion, yawing, or 
swallowing.  It was noted that he was given treatment by a 
private ear nose and throat doctor and was given 
antihistamine and other treatments that were only taken when 
severely bothersome.  The results of the audiological 
evaluation were normal hearing range in both ears.  Words 
recognition scores were excellent, 98 percent in the right 
and 100 percent in the left.  The tympanometry examination 
showed normal mobility on the right side, and higher than 
average mobility on the left side.  The diagnosis included 
problems with hearing.  The same findings were reported in an 
August 2003 VA examination report.  The examination report 
also noted that normal middle ear air pressure was obtained 
in both ears.

A September 2003 VA examination report shows the primary 
complaint was that of pressure and fullness in both ears, 
which developed following a left ear infection in 1995.  
Since then, the veteran reported constant pressure in both 
ears, which increased with any exertion.  He had trouble with 
increased intensity and symptoms also when driving through 
mountains and flying.  His symptoms were relieved with auto 
insufflation, using the Valsalva technique.  It was noted 
that he was seen in 1999 by a private physician who treated 
him with topical nasal steroids without improvement.  He 
subsequently was offered tube placement, but did not elect to 
undergo this treatment.  His symptoms changed in intensity 
with worsening approximately two to four times a week for a 
day or two.  He did not have any associated hearing loss and 
reported no prior history of otologic surgery or tube 
placement.  Physical examination of both external ears, 
including auricles and ear canals were normal to examination.  
The left tympanic membrane was intact and mobile.  The right 
tympanic membrane was intact although there was decreased 
mobility, and evidence of tympanosclerosis.  Both middle ears 
were well-aerated with no evidence of fluid, infection, or 
mass lesion.  The diagnosis was mild bilateral Eustachian 
tube dysfunction.  The examiner found that although the 
veteran was symptomatic at that time, he had no measurable 
associated hearing loss and no significant changes on 
tympanometry to indicate significant Eustachian tube 
problems.

In January 2006, a VA examiner indicated that there had been 
no change in the veteran's history since his previous 
examination in August 2003.  It was noted that several years 
ago the veteran was treated with ventilation tubes, which 
lasted approximately four months, which the examiner stated 
was not out of the ordinary for a young adult.  The veteran 
continued to have the same complaints of occlusion and 
negative pressure and stated that the only way he was able to 
pop his ears open was to perform Valsalva or yawn.  Although 
the veteran continued to have symptoms of Eustachian tube 
dysfunction, the examiner found that this had no measurable 
effect on his hearing, as documented in the 2003 examination.  
The examiner noted that the present examination results were 
similar.  Physical examination revealed essentially normal 
hearing bilaterally.  Word recognition scores were excellent 
with 100 percent in the right and 100 percent in the left 
ear.  Tympanometry indicated normal eardrum mobility and 
middle ear air pressure bilaterally.  The left eardrum 
mobility was two times higher than the right, or more 
flaccid.  The diagnosis was Eustachian tube dysfunction.  
Since hearing was in the normal range, there was no diagnosis 
for hearing loss.

Upon review, these medical findings do not warrant a 10 
percent rating under 38 C.F.R. § 4.87, Diagnostic Code 6200.  
None of the medical records show chronic suppurative otitis 
media, mastoiditis, or cholesteatoma with suppuration or 
aural polyps.  The veteran reportedly had fluid behind the 
tympanic membrane of his left ear in April 2003 and was 
diagnosed with otitis media; but there are no findings of 
suppuration in August 2003 or the remaining medical reports.  
The September 2003 VA examination report specifically showed 
that both middle ears were well-aerated with no evidence of 
fluid.  As the record only shows one finding of fluid in the 
left ear, this is not enough to be considered chronic 
suppurative otitis media.  

While the veteran complains that Diagnostic Code 6200 is not 
the accurate code to evaluate his Eustachian tube 
dysfunction, none of the remaining diagnostic codes 
pertaining the ear apply, or allow a compensable rating.

Chronic nonsuppurative otitis media with effusion (serous 
otitis media) is rated based on hearing impairment.  An April 
2003 private medical record shows a past medical history of 
acute serous otitis media in July 1998; and an August 2003 VA 
audiological report shows a finding of trouble hearing.  
However, audiological evaluation reports dated in 2003 and 
2006 show the veteran's hearing objectively was reported as 
normal.  See 38 C.F.R. § 4.87, Diagnostic Code 6201.

None of the medical records show a diagnosis of otosclerosis, 
which is evaluated under 38 C.F.R. § 4.87, Diagnostic Code 
6202.  A September 2003 VA examination report shows a finding 
of tympanosclerosis in the right ear; but even if this could 
be seen as analogous to otosclerosis, Diagnostic Code 6202 
evaluates disability based on hearing impairment.  As noted, 
the veteran's hearing was reported as normal.

Chronic otitis externa is evaluated under 38 C.F.R. § 4.87, 
Diagnostic Code 6210, and assigns a 10 percent rating for 
swelling, dry, and scaly, or serous discharge, and itching, 
requiring frequent and prolonged treatment.  However, there 
are no findings of otitis externa or the associated 
impairment.   Physical examination of both external ears was 
normal in September 2003.  Thus, Diagnostic Code 6210 is 
inapplicable.

Diagnostic Code 6211 does not provide a compensable rating 
for perforation of tympanic membrane, even though an April 
2003 private medical record shows erythematous tympanic 
membrane scarring in the left. 

Diagnostic Code 6207 does not apply as there is no medical 
evidence of loss of auricle.  The September 2003 physical 
examination shows auricles in both ears were normal.

Diagnostic Codes 6204, 6205, 6208, and 6209 also do not 
apply, as none of the medical records show peripheral 
vestibular disorders, Meniere's syndrome, or malignant or 
benign neoplasms, respectively.  38 C.F.R. § 4.87.

In sum, the Board finds that the level of the veteran's 
Eustachian tube dysfunction more closely approximates the 
criteria for a noncompensable, analogous rating under 
38 C.F.R. § 4.87, DC 6200.  See 4.7.  

This is an initial rating case, and consideration has been 
given to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, there appears to be no identifiable period 
of time since the effective date of service connection, 
during which the veteran's Eustachian tube dysfunction 
warranted a compensable rating.  Thus, "staged ratings" are 
inapplicable to this case.

The Board also does not find that the veteran's disability 
picture has been rendered unusual or exceptional in nature as 
to warrant referral of his case to the Director or Under 
Secretary for review for consideration of an extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  The current schedular criteria 
adequately compensate the veteran for the current nature and 
extent of severity of the Eustachian tube dysfunction.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.

Accordingly, the increased rating claim is denied.  In making 
this decision, the Board has considered the benefit of the 
doubt doctrine; however, as the evidence is not equally-
balanced, in this regard, it does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102. 


ORDER

Entitlement to an initial compensable rating for Eustachian 
tube dysfunction is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


